 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 501, United Automobile, Aerospace and Agri-cultural Implement Workers of America andCosimo S. Pace and Richard W. White andFrank A. Zagara and Bell Aerospace Textron,Division of Textron, Inc., Party to the Contract.Cases 3-CB-3975, 3-CB-4022, and 3-CB-404915 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 19 November 1982 Administrative LawJudge D. Barry Morris issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, finding, andconclusions of the Administrative Law Judge, tomodify his recommended remedy, and to adopt hisrecommended Order, as modified below.We agree with the Administrative Law Judgethat Respondent has violated Section 8(b)(l)(A)and (2) of the Act. The collective-bargaining agree-ment between Respondent and Bell AerospaceTextron, Division of Textron, Inc., provides for su-perseniority for "Members of the Executive Boardand Shop Committee" for purposes of layoff, jobdowngrading, and shift preference. Respondent hasagreed to remove the latter provision from thecontract and our Order so provides. While super-seniority benefits limited to layoff and recall maybe accorded to stewards under Dairylea Coopera-tive, 219 NLRB 656 (1975), no superseniority bene-fits at all may be extended to union officials who,like the executive board members in this case whoreceived superseniority with respect to job down-grading, are not engaged in grievance processingor other on-the-job contract administration duties.See Gulton Electro-Voice, 266 NLRB No. 84 (1983).AMENDED REMEDYIn addition to the cease-and-desist and the make-whole remedy recommended by the AdministrativeLaw Judge,' we shall additionally require Re-' The Board notes that counsel for the General Counsel averred at thehearing that Party to the Contract Bell Aerospace Textron, Division ofTextron, Inc., has executed a settlement agreement covering companion8(a)(1) and (3) charges in which it has agreed to joint liability for themake-whole remedy. Counsel for the General Counsel further averred inhis brief to the Administrative Law Judge that, pursuant to the settlement267 NLRB No. 30spondent to notify in writing both Bell AreospaceTextron, Division of Textron, Inc., and employeesCosimo S. Pace, Charles Pace, Richard W. White,and Frank A. Zagara that it does not object totheir reinstatement to the positions they held priorto the enforcement of the superseniority clauseagainst them.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Local 501, United Automobile, Aerospace and Ag-ricultural Implement Workers of America, its offi-cers, agents, and representatives, shall take theaction set forth in the said recommended Order, asso modified:1. Substitute the following for paragraph l(b):"(b) Maintaining and enforcing the clause in itscollective-bargaining agreement with Bell Aero-space Textron, Division of Textron, Inc., which ac-cords superseniority to its executive board mem-bers and other officials whose duties do not includegrievance processing or other aspects of on-the-jobcontract administration."2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Notify, in writing, Bell Aerospace Textron,Division of Textron, Inc., and employees CosimoS. Pace, Charles Pace, Richard W. White, andFrank A. Zagara that it has no objection to rein-stating these employees to the positions they heldprior to the unlawful assignment of superseniorityto union officials."3. Substitute the attached notice for that of theAdministrative Law Judge.agreement, employees Cosimo S. Pace, Charles Pace, Richard W. White,and Frank A. Zagara have been reinstated to the positions they heldprior to the unlawful enforcement of the superseniority clause againstthem.2 Dairylea Cooperative, supra.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentIn the Bell Aerospace Textron, Division of Tex-tron, Inc., plant in Wheatfield, New York, whereour members are employed under the terms of anagreement between Bell Aerospace and Local 501,154 AUTOMOBILE WORKERS, LOCAL 501United Automobile, Aerospace and AgriculturalImplement Workers of America,WE Wll. NOT apply superseniority for shiftpreference and we will delete the provisionpermitting it from the agreement.WE WILl_ NOT maintain or enforce anyagreement with the Company giving supersen-iority to our executive board members orother union officials whose duties do not in-volve grievance processing or other aspects ofon-the-job contract administration.WE WII.. NOT in any like or related mannerrestrain or coerce employees of Bell Aero-space in the exercise of the rights guaranteedthem under Section 7 of the National LaborRelations Act.WE Wi lE make whole, with interest,Cosimo S. Pace, Charles Pace, Richard W.White, and Frank Zagara for any loss of earn-ings they may have suffered by reason of theapplication of the superseniority clause, andWE Wili. notify the Company and these em-ployees, in writing, that we have no objectionto their reinstatement to the positions theyheld before the unlawful assignment of super-seniority to our executive board members.LocAI 501, UNIIFI) AUTOMOBILE,AEROSPACE AND AGRICUILTURAL IM-PL EMENT WORKERS OF AMERICADECISIONSTA1tEMENr OF rTHE CASED. BARRY MORRIS, Administrative Law Judge: Thiscase was heard before me in Buffalo, New York, on July6 and 7, 1982. Upon charges filed on December 31, 1981,and March 22 and May 18, 1982, a complaint was issuedon February 5 and amended on May 7 and June 18,1982. The amended consolidated complaint alleges thatLocal 501, United Automobile, Aerospace and Agricul-tural Implement Workers of America (Respondent or theUnion) violated Section 8(b)(1)(A) and (2) of the Nation-al Labor Relations Act, as amended (the Act), by apply-ing and enforcing a superseniority clause to the detri-ment of the Charging Parties. Respondent filed ananswer denying the commission of the alleged unfairlabor practices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,argue orally, and file briefs.Upon the entire record of the case, including my ob-servation of the witnesses, I make the following:FINDINGS OF FACT1. IHE BUSINESS OF BELl AEROSPACEBell Aerospace Textron, Division of Textron, Inc.(Bell Aerospace), a Rhode Island corporation with aplace of business in Wheatfield, New York, is engaged inthe manufacture, sale, and distribution of hydroskimmersand related products. During the 12 months precedingthe issuance of the complaint, Bell Aerospace purchasedgoods and materials valued in excess of $50,000 fromsuppliers located outside New York for delivery in NewYork State. Respondent admits that Bell Aerospace is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act, and I so find.II. THE l.ABOR ORGANIZA ION INVOLVEDRespondent is a labor organization within the meaningof Section 2(5) of the Act.til. THE AL IE IGED UN AIR I.ABOR PRACTICESA. The FactsThe facts are essentially not in dispute. On October 6,1981, Bell Aerospace and Respondent entered into anagreement, section 80 of which provides under the cap-tion "Top Seniority for Union Officials":Members of the Executive Board and Shop Com-mittee shall hold the highest seniority in the plantscovered by this agreement, and shall not be laid offas long as there are employees remaining on the jobwho are covered by this agreement. Such rankingseniority shall not be used for upgrading, choice ofdepartments, or recall, but shall be used for down-grading within the job family in accordance withthe job family chart from the job classification hewas elected from. Shift preference will also begiven on the same basis. Such ranking seniorityshall only prevail if the Union officers mentionedare able to perform the available work.Cosimo Pace was employed at Bell Aerospace'sWheatfield plant as a rocket mechanic. His job senioritydate was March 22, 1978. On October 7, 1981, he wassurplused and downgraded. Frederick Rudy, whose jobseniority date was February 12, 1980, was retained in hisposition as a rocket mechanic even though he had lessseniority than Cosimo Pace. This was because Rudy wasguide' and executive board member of Respondent andArt. V, sec. 7(a), of Respodent's bylaws provides:It shall be the duty of the Guide to maintain order, inspect the mem-bership receipts, satisfy himself that all present are entitled to remainin the meeting of the Local Union and perform such other duties asmay be assigned to him from time to time. He shall assist the Ser-geant-at-Arms in punching membership cards at each meeting. Uponrequest he shall advise the chairman regarding parliamentary proce-dure from Roberts Rules of Order.In addition, art. 40, sec. 14, of the International constitution provides:It shall be the duty of the Guide to maintain order, inspect the mem-bership receipts, satisfy her/himself that all present are entitled toremain in the meeting of the Local Union and perform such otherduties as are usual to the office.155 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe exercised his superseniority to remain in the classifica-tion of rocket mechanic.Charles Pace was alsc a rocket mechanic at theWheatfield facility. His job seniority date was July 10,1961. Although Charles Pace was the most senior em-ployee in the department, on January 5, 1982, he wassurplused and downgraded. Again, this was becauseRudy exercised his superseniority as guide and executiveboard member.Richard White was an employee in the job classifica-tion of factory clerk. He was surplused on January 12,1982, and downgraded to the position of heavy laborer.His job seniority date in the classification of vehicle op-erator was May 8, 1978. Another employee in the jobclassification of vehicle operator was Joseph Rowell,whose job seniority date was March 17, 1980. AlthoughWhite had more seniority than Rowell he was unable tobump Rowell. This was because Rowell held supersen-iority since he was a trustee2and executive boardmember. The evidence is uncontradicted that hadRowell not exercised his superseniority White wouldhave bumped him out of the vehicle operator classifica-tion.Frank Zagara's job seniority date was June 11, 1974.Thomas Abati, whose job seniority date was October 4,1976, was a trustee and executive board member. Zagarawas unable to bump Abati because Abati exercised hissuperseniority as trustee and executive board member.John Diggins, Bell Aerospace's manager of labor rela-tions, credibly testified that it is the union steward whohandles first-level grievances. The second level of thegrievance is handled by a shop committeeman. He fur-ther testified that the Company would not recognize atrustee or a guide in the grievance procedure in any step.The collective-bargaining agreement provides that stew-ards and committeemen receive paid time to be involvedin the processing of grievances. There is no comparableprovision for paid time in the handling of grievances byeither trustees or guides. In addition, guides and trusteesare not involved in the arbitration of grievances or incontract negotiations with the Company.Casimir Walas, president of Respondent, credibly testi-fied that the executive board meets twice a month andhas the authority to represent Respondent between mem-bership meetings. Each member of the executive board2 Art. 40, sec. 12, of the International constitution provides:The Trustees shall have general supervision over all funds and prop-erty of the Local Union. They shall audit or cause to be audited by aCertified Public Accountant selected by the Local Union ExecutiveBoard, the records of the Financial Officers of the Local Unionsemi-annually as provided herein, using duplicate forms provided bythe International Union, a copy of which shall be forwarded to theInternational Secretary-Treasurer immediately thereafter. It shall alsobe their duty to see that the Financial Officers of the Local Unionare bonded in conformity with the laws of the International Union.The Trustees shall see that all funds shall be deposited in a bank sub-ject to an order signed by the President and Treasurer and/or Finan-cial Secretary. In Local Unions where safety deposit boxes are used,the Trustees shall see that the signatures of the President, Treasurerand one (I) of the Trustees are required before admittance to thesafety deposit box is permitted. In the event the books are not re-ceived for audit within fifteen (15) days after the end of each six-month period, the Chairperson of the Trustees shall make a report tothe next meeting of the Local Union for action.has an equal vote. As part of its functions, the executiveboard makes recommendations with respect to matters tobe advanced in the collective-bargaining program. In ad-dition, members who are dissatisfied with the handling ofgrievances have a right to appeal to the executive board.Respondent maintains an office at the Wheatfieldplant. The records maintained there include records ofcurrent grievances and current arbitration cases. Stew-ards and shop committeemen have keys to the office, butWalas conceded that Abati, Rowell, and Rudy do nothave keys to the office. Walas further conceded thattrustees and guides have not served on committees suchas the fair employment practices committee, the safetyand health committee, and the skilled trades committee,nor have they served as compensation representatives.Rudy testified that he was elected as guide on May 8,1980, and has been on layoff status since February 18,1982. His job seniority date is February 24, 1966, and hewas upgraded to rocket mechanic on February 24, 1980.While he testified that he had discussions with employeesconcerning such matters as vacation time, sick days, andpensions, he conceded that he had similar discussionsbefore he became guide. He further conceded that hewas not authorized to go to other employees' work sta-tions and talk to them about work-related problems butthat stewards did have that authority. He could notrecall any instances when members were told to deal di-rectly with him concerning problems that they may havehad at the plant. In addition, he testified that he stillholds the position of guide even though he has been laidoff and he conceded that a guide has no direct dutiesinside the plant.Based on the above, I find that the superseniority pro-vision was applied to the detriment of Cosimo Pace,Charles Pace, Richard White, and Frank Zagara. I fur-ther find that stewards and committeemen were involvedin the grievance procedure but that guides and trusteeswere not. In addition, I find that the executive boardmeets regularly and has authority to represent Respond-ent between meetings. Each member of the executiveboard has an equal vote, the executive board makes rec-ommendations concerning bargaining, and members mayappeal the handling of grievances to the executive board.B. Discussion1. Applicable lawThe applicable law with respect to superseniorityclauses, commencing with Dairylea Cooperative, 219NLRB 656 (1975), enfd. 531 F.2d 1162 (2d Cir. 1976),and culminating in American Can Co., 244 NLRB 736(1979), enfd. 658 F.2d 746 (10th Cir. 1981), is set out inthe Board's recent decision in McQuay-Norris, 258NLRB 1397 (1981). Under McQuay-Norris, a two-foldtest is applied. First, "union officers may not benefitfrom superseniority clauses except when they serve asstewards or otherwise engage in administration of theunion contract at the place and during their hours of em-ployment." Secondly, "if the General Counsel proves,without adequate rebuttal, that the functions of the unionofficers involved did not relate in general to the further-156 AUTOMOBILE WORKERS, LOCAL 501ing of the bargaining relationship, the application of theclause becomes invalid" (id. at 1401). It thus appears thatfor the exercise of superseniority to be lawful the unionofficer must be engaged in the administration of theunion contract or in the furthering of the bargaining rela-tionship. This must be done "at the place and during[the] hours of employment." The rationale behind thislatter requirement was explained in the concurring opin-ion of Members Jenkins and Penello in American Can,244 NLRB at 739, as follows:Dairylea found that superseniority protection withrespect to layoff and recall for union stewards waslawful because its objective was to retain on the jobthose union officials whose activities facilitate em-ployee rights and whose presence on the job is re-quired for the proper performance of this function(emphasis supplied).In the instant proceeding neither of the two requiredtests was met. The functions of guide, trustee, and execu-tive board member were not required to be performed"at the place and during [the] hours of employment."Indeed, Rudy testified that he had no duties as guideinside the plant and that he continued in his position asguide even though he had been laid off. In addition,Rudy, Rowell, and Abati were not involved in the ad-ministration of the union contract or bargaining relation-ship as contemplated by McQuay-Norris. They did notserve as stewards or committeemen and were not in-volved in the processing of grievances or in contract ne-gotiations with the Company. They did not even possesskeys to the union office at the Wheatfield plant.McQuay-Norris also involved the duties of a guide andtrustee in which a different local of the same union in-volved in this proceeding was the respondent. InMcQuay-Norris both the guide and trustee were alsomembers of their local's executive board and their dutieswere similar to the duties of Rudy, Rowell, and Abati,respectively. In that case the Board affirmed the Admin-istrative Law Judge's finding that "Faust's job as guidewas concerned with the organizational and internal func-tions of the union (local) itself, and not with contractualmatters pertaining to bargaining and grievances, and thelike" (258 NLRB at 1401). Similarly, the Board affirmedthe finding that the trustee's duties were "solely internal,having 'general supervision over all funds and propertyof the Local Union"' (id. ).Accordingly, I find that the activities of Rudy,Rowell, and Abati do not meet the two-fold test ofMcQuay-Norris. The superseniority clause was unlawful-ly applied on their behalf, in violation of the Act, as al-leged in the complaint.2. Shift preferenceThe General Counsel argues that Respondent violatedthe Act by agreeing to a contractual clause which per-mitted superseniority in regard to shift preference. Bothat the hearing and in Respondent's brief Respondent hasagreed to remove that portion of section 80 which states"[s]hift preference will also be given on the same basis."I will so provide in the Order. Inasmuch as the remedywill provide for the removal of that phrase, it is not nec-essary for me to determine whether Respondent violatedthe Act when it agreed to such a provision.3According-Iv, it is not necessary that I determine whether the find-ing of such violation is barred by Section 10(b) of theAct as urged by Respondent.CONCI USIONS OF LAWI. Bell Aerospace Textron, Division of Textron, Inc.,is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. By applying superseniority to retain union guide andexecutive board member Frederick Rudy and uniontrustees and executive board members Joseph Rowelland Thomas Abati to the detriment of Cosimo Pace,Charles Pace, Richard White, and Frank Zagara, Re-spondent has engaged in unfair labor practices within themeaning of Section 8(b)(l)(A) and (2) of the Act.4. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHlaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take af-firmative action designed to effectuate the policies of theAct.Because union guide and executive board memberFrederick Rudy and union trustees and executive boardmembers Joseph Rowell and Thomas Abati were re-tained pursuant to an unlawful application of the super-seniority provision of the collective-bargaining agree-ment, in derogation of the rights of senior employees, Ifind it necessary to order Respondent to make whole anyloss of earnings suffered by those senior employees. Thelost earnings shall be computed in accordance with theformula approved in F W. Woolworth Co., 90 NLRB 289(1950), with interest computed in the manner prescribedin Florida Steel Corp., 231 NLRB 651 (1977).4As discussed above, Respondent has agreed to removethat portion of the superseniority provision which states"[s]hift preference will also be given on the same basis."The Order will so provide.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:i In this connection I note Member Murphy's concurring opinion inAmerican Can, 244 NLRB at 740. where it is stated, "I find presumptivelylawful those clauses giving job retention superseniority including layoff,recall, [and] shift assignment .for union stewards and officers whosefunctions relate. in general, to furthering the bargaining relationship"(emphasis supplied)4 See. generally, lso Plumbing Co., 138 NLRB 716. 717-721 (1962).157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER5The Respondent, Local 501, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Maintaining in its superseniority provision to thecollective-bargaining agreement the phrase "[s]hift pref-erence will also be given on the same basis" or words ofsimilar import.(b) Invoking, in any layoffs or recalls within the unitcovered by an agreement with Bell Aerospace Textron,Division of Textron, Inc., at its Wheatfield, New York,facility, superseniority for other than a reasonablenumber of union officers whose duties involve the ad-ministration of the agreement, the processing of griev-ances, or the furtherance of the bargaining relationship,whenever such invocation results in the displacement ofunit employees with greater seniority status under theagreement for purposes of layoff and recall, subject toother provisions regarding skill and ability.(c) In any like or related manner restraining or coerc-ing employees of Bell Aerospace Textron, Division of5 in the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board anidbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.Textron, Inc., in the exercise of their rights under Sec-tion 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make whole Cosimo Pace, Charles Pace, RichardWhite, and Frank Zagara for any loss of earnings theymay have suffered in the manner set forth in the sectionabove entitled "The Remedy."(b) Post at its Wheatfield office and at its office at3806 Union Road, Cheektowaga, New York, copies ofthe attached notice marked "Appendix."6Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "158